
	
		I
		112th CONGRESS
		2d Session
		H. R. 6370
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2012
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of the Forest Service Lake
		  Hill Administrative Site in Summit County, Colorado.
	
	
		1.Conveyance of Forest Service
			 Lake Hill Administrative Site, Summit County, ColoradoThe Secretary of Agriculture shall use the
			 authority provided by the Forest Service Facility Realignment and Enhancement
			 Act of 2005 (title V of Public Law 109–54; 16 U.S.C. 580d note) to convey all
			 right, title, and interest of the United States in and to the Forest Service
			 Lake Hill Administrative Site in Summit County, Colorado, as depicted on the
			 map titled Lake Hill Administrative Site and dated June
			 2012.
		
